Citation Nr: 0008921	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  96-48 863A	)	DATE
	)
	)                     

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for focal motor 
seizures.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1970 to June 1973 and 
from December 1990 to April 1991.  In addition, she has had 
periods of active duty for training and inactive duty 
training.  

This appeal arose from March and September 1996 rating 
decisions by the Department of Veterans Affairs (VA) Medical 
& Regional Office Center (M&ROC) in Fort, Harrison, Montana.  
The M&ROC determined that the claims of entitlement to 
service connection for hypertension and focal motor seizures 
were not well grounded.  

In December 1996, the veteran withdrew her request for a 
personal hearing.  

In May 1998 the Board of Veterans' Appeals (Board) determined 
that the claims were well grounded and remanded the appeal 
for additional development and adjudicative actions.  The 
Board found that there was medical evidence of a seizure 
disorder manifested by focal motor seizures and a regulatory 
presumption of a nexus between the seizure disorder and 
service.  Moreover, the Board found that there was medical 
evidence of elevated blood pressures during a time when the 
veteran was in the active reserves, possibly during a period 
of active duty for training.  

The prior denials were subsequently continued and the case 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for focal 
motor seizures is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

2.  The claim of entitlement to service connection for 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for focal 
motor seizures is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim of entitlement to service connection for 
hypertension is not well grounded. 38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A May 1970 enlistment examination report shows blood pressure 
of 144/90.  In the summary of defects and diagnoses there is 
a notation of hypertension that was crossed out and 
initialed.  The report also contained a notation that the 
veteran was not qualified for service, which was crossed out 
and initialed.  The veteran denied a history of high or low 
blood pressure.  

During a sick call visit in November 1970 a blood pressure 
reading of 140/90 was obtained.  No diagnosis was made with 
respect to blood pressure.  The service medical records do 
not show any further blood pressure readings prior to 
separation and there were no diagnoses of hypertension.  The 
separation examination report shows blood pressure of 122/74.  

Neurologically, the veteran was described as normal at both 
entry to, and separation from her first period of active 
service.  On enlistment she denied a history of epilepsy or 
fits.  She did report a history of paralysis and explained 
that she had a left hand defect as an infant and was not sure 
if it was paralysis; however, she reportedly recovered.  The 
left upper extremity was specifically examined and found to 
have no deformity, atrophy or restriction of motion.  The 
service medical records for the first period of active 
service do not show any neurological complaints or findings.  

A February 1974 reenlistment examination report showed blood 
pressure of 124/80.  Neurological examination was negative.  
The veteran denied a history of high or low blood pressure 
and epilepsy or fits.  

A January 1979 reenlistment examination report showed blood 
pressure of 110/72.  Neurological examination was negative.  
She denied high and low blood pressure as well as epilepsy or 
fits.  She did report infantile paralysis with no sequelae.  

An April 1982 annual examination report showed blood pressure 
of 120/76.  Neurological examination was negative. She 
provided the same history as previously.  Blood pressure in 
October 1982 was recorded as 120/70 on one occasion and 
120/88 on another.  

A February 1983 annual examination report showed blood 
pressure of 122/80.  Neurological examination was negative.  
She gave the same history and it was noted that there were no 
sequelae post age one and a half from infantile paralysis.  

A December 1984 reenlistment examination report showed blood 
pressure of 122/82.  Neurological examination was negative 
and the history provided in relevant part was the same as on 
previous examinations.  

A record in August 1985 noted a blood pressure of 130/82.  
Neurological examination at the time was within normal 
limits.  

A February 1986 annual examination report showed blood 
pressure of 136/90.  A retest showed a reading of 138/94.  No 
diagnosis was made and the veteran gave essentially the same 
medical history in relevant part as previously.  

In May 1986, the veteran was advised that a recent physical 
examination showed her blood pressure to be above normal 
standards.  The diagnosis was rule out hypertension.  She 
underwent blood pressure testing for three consecutive days.  
Readings (recumbent, standing, and after standing for three 
minutes) in date order were as follows: (morning) 130/98, 
130/100, 130/98; (evening) 130/98, 130/98, 130/100; (morning) 
132/92, 132/92, 140/90; (evening) 130/84, 130/84, 130/84; 
(morning) 126/90, 126/90, 139/98; (evening) 122/86, 122/86, 
132/88.  The record does not show any conclusion with regard 
to diagnosis.  

The report of an October 1986 examination by a private 
physician shows a blood pressure of 150/80 and 124/80 on 
repeat testing.  

The veteran's blood pressure was 130/80 in January 1987.  It 
was 162/100 in August, 122/74 in September, and 122/72 in 
November 1987.  

There was no complaint or treatment of seizures, shaking, 
tremors or the like in any of these records.  

In December 1987, the veteran was seen by a private physician 
for twitching of the right foot and leg of three days 
duration.  It was recorded that she began having left foot 
twitching a year before.  It lasted three days and she 
attributed it to nervousness.  The twitching recurred 6 
months later and subsequently occurred every three months.  
She reported that she was paralyzed for the first year of her 
life and that the hemiparesis had persisted to a slight 
extent, in that she had weakness and incoordination on the 
left.  



After examination, the impression was focal cortical seizure 
emanating from the right motor area associated with a 
congenital lesion.  An electroencephalograph (EEG) was 
normal, even though there was "left leg twitching (seizure 
activity)"/ "spells" when the test was conducted.  Blood 
pressure was 110/70.

A January 1988 service department annual examination report 
showed a diagnosis of weakness of the left leg and history of 
seizure of the left leg.  Blood pressure was 110/80.  The 
veteran denied a history of high or low blood pressure and 
epilepsy or fits but reported paralysis.  The examiner noted 
weakness of the left leg and a tremor of unknown etiology for 
one year.  

An August 1988 note from the veteran's private physician 
shows that the appellant reported seizures once in a great 
while if she was tired, nervous or upset.  Blood pressure was 
138/90.  

An April 1989 service department annual examination report 
showed blood pressure of 134/78.  The veteran was described 
as being neurologically normal.  She again denied high or low 
blood pressure as well as epilepsy or fits but reported 
paralysis.  On an associated dental history the veteran 
denied epilepsy or seizures and denied being under the care 
of a physician.  She also denied hypertension.  

An August 1989 private medical report noted blood pressure of 
124/90.  In November 1989 the veteran was evaluated for high 
blood pressure.  Blood pressure readings were 158/108, 
154/104 and 134/104.  The assessment was increased blood 
pressure.  A week later, blood pressure was 160/100 and 
140/100.  The assessment was several readings greater than 
100 (presumably meaning diastolic readings).  Carteolol was 
prescribed.  Other treatment records from the same month 
including an electrocardiograph noted blood pressure readings 
of 130/82, 138/96 and 130/90.  


In February 1990 during what was described as a hypertension 
follow-up, a blood pressure of 144/96 was recorded.  The 
assessment was that an increased dose of medication was 
needed.  Another record from that month showed blood pressure 
of 130/82.  

Reports in May 1990 included readings of 128/84 and 140/96.  
An assessment was made of increased or high blood pressure.  
Readings of 134/94 and 120/94 were made in June 1990.  It was 
felt that the veteran needed increased control and 
Hydrochlorothiazide (HCTZ) was prescribed.  

A June 1990 report from the veteran's private physician 
states that the veteran was being treated with beta blockers 
for high blood pressure.  The medications, according to the 
physician, cause decreased exercise tolerance and it was his 
opinion that it could be impossible for her to run one and a 
half miles.  

A follow-up for hypertension in July 1990 noted that the 
veteran had achieved good control of her blood pressure.  
Blood pressure readings from medical reports that month 
included 118/90, 120/80 and 120/88.  In another report that 
month the veteran's physician wrote that she was taking HCTZ 
and Cartrol for increased or high blood pressure. There were 
no plans to stop the medication in the near future and it was 
felt that she could require indefinite treatment.  The doctor 
advised that her medication should not be stopped even 
temporarily.  

Readings from August and September 1990 reports included 
130/82 and 138/100 respectively.  In November 1990 it was 
felt that the veteran had increased blood pressure.  Her 
medications were refilled.  Blood pressure was 130/100.  

Readings in December 1990 were 130/88 and 140/98.  In 
connection with the 140/98 reading her treatment provider 
recorded an impression of white coat blood pressure.  

The veteran was examined in December 1990 and found 
physically qualified to return to active duty.  

In January 1991, the appellant requested a supply of blood 
pressure medication because she was going on active duty; 
HCTZ and Carteolol were prescribed.  

Active duty records show that in January 1991 the veteran was 
seen for complaints of shaking for one day.  She reported 
that it occurred when she was under stress and fatigued.  By 
history a prior workup with a brain scan and neurology 
consultation were negative.  There were tremors in the left 
extremities, more so in the upper extremity.  The assessment 
was tremor secondary to stress, by history with negative 
workups in the past.  

Another physician recorded that the veteran had had 
"shakes" on the left side for four years off and on, which 
had occurred when she was not getting enough rest.  There was 
either gross tic behavior or hemiballismus or choreiform of 
the left arm and left foot/ankle.  The assessment was tic 
secondary to depression/stress vs. organic dystonic behavior.  
Two days later, she reported that she was doing better after 
a good night's sleep.  There was no choreiform or tic 
behavior on examination.  The assessment was resolved stress 
related tic.  

Blood pressure readings were 122/90 and 120/82 in March.  It 
was noted that the veteran was taking medication for control 
of blood pressure.  

On separation from active duty in April 1991 blood pressure 
was 106/76.  It was noted that the veteran was on anti-
hypertensive medication.  Neurological examination was 
normal.  

By way of history the veteran reported high blood pressure 
and paralysis but denied epilepsy or fits.  The examiner 
noted that she was taking blood pressure medication.  A 
dental health questionnaire from April 1991 noted a history 
of high blood pressure and use of medication.  She denied a 
history of epilepsy or seizures.  
The dental record entry from the same day noted blood 
pressure of 130/60 with use of blood pressure medication and 
quarterly checks.  

A blood pressure check by the veteran's private physician in 
April 1991 found blood pressure of 130/90.  The assessment 
was questionable white coat blood pressure.  Readings were 
made of 130/84 and 140/96 in July.  Her blood pressure was 
termed acceptable and the same prescription was continued.  

The veteran was seen by her private physician in September 
1991 for left-sided shaking, specifically nonstop left leg 
twitching.  The examiner said that there was obvious motor 
seizure activity in the left lower extremity.  The assessment 
was focal motor seizures.  Tegretol was prescribed.  An EEG 
was described as being abnormal, consistent with but not 
diagnostic of, a non-focal type seizure disorder, i.e. a 
primary idiopathic epilepsy.  Blood pressure was 130/98.  

In a report dated in September 1991 the veteran's physician 
stated that focal motor seizures had been diagnosed.  

Blood pressure readings from the veteran's private physician 
were 96/74, 112/70, and 132/82 in October 1991.  A yearly 
physical examination that month included an assessment of 
hypertension.  She also reported left sided seizures 
occurring before menstruation.  A record either from late 
October 1991 or earlier November 1991 noted blood pressure of 
140/100.  

In January 1992 the veteran's medication was reportedly 
changed to Procardia.  Readings were 140/90 and 138/88.  The 
assessment was stable blood pressure.  

Subsequent private treatment records show monitoring of blood 
pressure.  Readings were 135/95 in March 1992 with an 
assessment of high blood pressure and 140/90 in June 1992.  
Blood pressure was 130/90 in July 1992.  The assessment was 
high blood pressure with good results.  It appears that a 
recommendation was made to decrease her medication.  
A record from October 1992 showed blood pressure of 144/98.  
Blood pressure readings in November and December of 1992 
included 122/80 and 126/84.  An annual physical examination 
report that month noted hypertension and left sided focal 
motor seizures.  

Blood pressure was 136/94 in April 1993.  In May 1993 
readings were 150/106, 145/100, 126/92, 130/100, and 130/94.  
The assessments included hypertension and blood pressure up.  
Readings included 140/98 in June and 152/88 in August.  The 
veteran's seizure disorder was stable.  An annual examination 
in September 1993 noted a diagnosis of a seizure disorder and 
blood pressure of 128/84.  Other records from September 1993 
contained readings of 126/96 and 130/90.  

None of the records contain an opinion on service incurrence 
or aggravation of either hypertension or focal motor 
seizures.  

In her claim submitted in June 1995 the veteran reported 
hypertension dating from 1988 and focal motor seizures dating 
from 1987.  In an attached statement she asserted that while 
on active duty from December 1990 through April 1991 she came 
down with seizures, which she had been treated for by a 
civilian doctor.  She stated that seizures lasted several 
days after which she was fine.  However the seizures 
subsequently continued off and on every three to four months.  
She also stated that she had been under treatment for 
hypertension since 1988.  In another statement from the same 
month the veteran stated that she received treatment for 
focal motor seizures from 1986 to September 1993.  She also 
reported medications that had been prescribed for seizures 
and hypertension.  She reported that she had not received 
treatment from October 1993 to May 1995 because she had no 
health insurance.  

VA records from May 1995 onward were obtained.  In May 1995 a 
history of a seizure disorder was diagnosed, as was 
hypertension.  She noted a history of meningitis as a child 
and seizures involving one side in the service.  Blood 
pressure was 162/102.  

Records from July and August 1995 note that the veteran's 
last seizure activity was in May.  Blood pressure readings 
included 122/80 and 110/80.  Diagnoses included seizure 
disorder and hypertension.  

A record from September 1995 noted that the veteran was 
undergoing increased stress from job interviews and had 
tremors down her left arm and leg.  The history of a seizure 
disorder on medication was noted.  Historically she had left 
sided paralysis as a toddler after contracting meningitis.  
The assessment after examination was a seizure disorder, 
tremors and situational stress.  Blood pressure was 120/80.  
Other reports around that time included diagnoses of 
hypertension and a seizure disorder.  Blood pressure readings 
included 118/84 and 110/80.  In November 1995 blood pressure 
was 120/80.  

Throughout 1996 and into 1997 the veteran received check-ups 
for blood pressure and seizures.  The assessments included 
seizure disorder, hypertension and tremor by history.  Blood 
pressure was 136/74 in November 1996, 146/100 in April 1997, 
and 120/70 in October 1997.  The assessment in October 1997 
was a question of hypertension, off medication.  

Air Force hospital clinic records from 1996 to 1998 were also 
received.  A report from April 1996 noted blood pressure of 
145/85.  Another report from that month noted blood pressure 
of 137/71.  She had a history of seizures and hypertension 
for which she was taking medication.  In a May 1996 report 
blood pressure readings of 163/109 and 138/88 were recorded.  
In other reports from the same month blood pressures of 
145/88 and 144/90 were noted.  In July 1996 blood pressure 
was 139/77 and in August 1996 blood pressure was 145/75.  

In January 1997 the veteran's blood pressure was 135/96.  She 
told her physician that the blood pressure was usually under 
better control.  The assessments were a history of 
hypertension, questionably under control and a stable seizure 
disorder.  

A record from January 1997 noted a history of hypertension.  
Blood pressure was 135/96.  The assessment was hypertension 
with questionable control.  A report from February 1997 noted 
blood pressure of 130/88. 

In October 1997 the veteran was seen for dizziness and 
headaches.  There was a history of childhood meningitis with 
left hemiplegia.  She stated that focal motor seizures 
affecting her left side started in 1986 and that the seizures 
had been treated with Tegretol since 1988.  Cold, becoming 
upset, and having too much to drink would all reportedly 
provoke seizures.  She denied loss of consciousness and 
stated that the seizures would affect only her left arm and 
leg.  She also reported hypertension on medication since 
1986.  Blood pressure was 147/88.  No tic, tremor or gross 
neurological deficit was noted but there was some relative 
weakness on the left relative to the right.  The asymmetry 
was felt to be consistent with baseline mild hemiplegia.  

A computed tomography (CT) of the head in October 1997 noted 
findings that were deemed to be probably not significant.  

A June 1998 report noted blood pressure of 138/75.  An 
October 1998 report noted blood pressure of 171/93. 

A summary of medical treatment from the Air Force hospital 
lists a date of onset for hypertension of 1988.  The history 
of a seizure disorder had a date of onset of 1986.  

A statement was received of the veteran's active duty and 
active duty for training periods and of her service points 
including yearly inactive duty training points.  

VA examinations were conducted in January 1999 and February 
1999.  On the neurological examination the veteran reported 
onset of seizures in December 1986 a day after an altercation 
in which she received no significant injuries.  




The examiner took a detailed history and reviewed the 
veteran's treatment and medical records.  The impression 
after examination was a history of focal motor seizures of 
the left arm and leg beginning spontaneously in December 
1986.  

The examiner suspected that the seizures were due to abnormal 
cortical electrical activity arising form the right side of 
the brain, which was presumably significantly affected by 
meningitis and what sounded like subdural effusion requiring 
a bur hole evacuation bilaterally at 18 months of age.  

The examination shows that medical records would seem to 
indicate that her current disability represented a 
continuation of "twitching" first experienced in December 
1986.  There was not convincing evidence that the disability 
had shown any worsening.  Examination showed subtle 
asymmetries including deep tendon reflexes, which were likely 
the result of her brain injury as an infant although he could 
not be certain.  

A VA cardiovascular examination dated in February 1999 
reported good control of blood pressure.  The impression was 
essential hypertension.  Readings on examination were 140/94 
and 136/84.  Laboratory tests, a chest x-ray, and an 
echocardiogram were performed.  The chest x-ray showed no 
active disease and there was no significant change from 
September 1997.  Echocardiogram showed a suggestion of 
diastolic dysfunction but was otherwise normal.  A renal scan 
showed normal kidneys.  There was low probability of renal 
vascular hypertension.  The examiner felt that there was no 
clinical evidence of target organ involvement.  

In a supplement to the report another examiner, a certified 
physician assistant, stated that after review of the records 
and the prior VA cardiovascular examination report the 
veteran had borderline hypertension prior to enlistment and 
the condition only increased as a result of the natural 
progress of the disease.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  Active duty generally means 
full-time duty in the Armed Forces, other than active duty 
for training.  Active duty for training is full-time duty in 
the Armed Forces performed by Reserves for training purposes 
or members of the National Guard of any State as authorized 
under certain statutes.  Inactive duty training is duty 
(other than full-time duty) prescribed for Reserves or the 
National Guard of any State as authorized by law.  38 C.F.R. 
§ 3.6 (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  

When the disease identity is established there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
3.303(c) (1999).  However, under certain circumstances, 
service connection may be granted on the basis of 
aggravation.  See Thompson v. United States, 405 F.2d 1239 
(Ct.Cl. 1969);  Monroe v. Brown, 4 Vet. App. 513 (1993).  

The VA General Counsel has held that service connection may 
be granted for diseases, but not defects, of congenital, 
developmental or familial origin.  When a congenital or 
developmental defect is subject to superimposed disease or 
injury, service connection may be warranted for the resultant 
disability.  VAOPGCPREC 82-90.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disabilities noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (1999).

In a recent case the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable." 
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991);  38 C.F.R. § 3.306(a).  Green 
v. Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153;  38 C.F.R. § 3.306(b).  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993)(citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)).  

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability that existed prior to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946 and epilepsy or hypertension 
becomes evident to a compensably disabling degree within one 
year of separation from such service, the disability shall be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  





Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  See also e.g. 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
her lay opinion because she is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  





Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a);  
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993);  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  38 C.F.R. § 3.159(a) (1999).  
See also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
the duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  






When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis
A seizure disorder

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

The Board's review of the evidentiary record discloses that a 
seizure disorder was not noted at the time of enlistment into 
the veteran's first period of active duty, June 1970 to June 
1973, and therefore she was entitled to a presumption of 
soundness with respect to that period of service.  38 C.F.R. 
§ 3.304; Vanerson, 12 Vet. App. 254.  However, there was no 
treatment of seizures during this service or until many years 
thereafter.  Therefore there is no factual basis for a claim 
of incurrence or aggravation during the first service period.  
38 C.F.R. § 3.303; .  Caluza, 7 Vet. App. 498.  

The medical evidence of record shows that characteristic 
periodic symptoms, variously referred to as shaking, spells, 
seizures or tremors involving her left side and diagnosed as 
focal motor seizures, started spontaneously in late 1986.  

The consensus of the medical evidence appears to be that the 
likely cause of the seizures is abnormal cortical electrical 
activity in the right side of the brain presumably affected 
by meningitis with subdural effusion requiring bur hole 
evacuation at 18 months of age followed by left sided partial 
paralysis.  The private physician who evaluated the veteran 
in December 1987 stated that the seizures were felt to be 
associated with a "congenital lesion."  

The doctors do not know why the seizures spontaneously 
started in 1986 but the question that arises, as framed by 
the evidence, appears to be whether appearance of 
symptomatology in 1986 represents inception or aggravation 
during a period of active duty for training, and whether 
subsequent treatment for shakes or left sided tremors 
diagnosed as a stress-related tic during Gulf War service 
from December 1990 to April 1991 represents aggravation 
during active duty service.  Based on the evidence of record 
the Board concludes that the answer to that question is no.  
Although the veteran has a current disability manifested by 
focal motor seizures this was not incurred or aggravated 
during any period of service.

As for direct incurrence or inception, seizures are not shown 
to have first occurred in the course of active duty for 
training in December 1996.  The veteran does appear to have 
had active duty for training in December 1986 but there is no 
indication that seizures occurred during this service.  The 
veteran told the VA neurologist who examined her in January 
1999 that one day in December 1986 she had an altercation in 
a bar and the next day she began having left sided shaking.  

Private medical records from December 1987 noted only that 
the veteran reported symptoms starting one year before and 
that left foot shaking lasted for three days initially.  
Private medical records from around December 1986 are sparse 
but do not show any treatment of twitching, shaking seizures 
or the like and there is no indication - even a history - in 
records in the claims folder from that period of inception 
during active duty for training.  

In any event as the medical evidence shows that the seizures 
are likely the product of a congenital lesion they are not 
disabilities within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c).  This does not preclude 
analysis of the question of aggravation.  See Thompson, 405 
F.2d 1239;  Monroe, 4 Vet. App. 513; VAOPGCPREC 82-90.  

On the question of aggravation, if the veteran's reported 
seizure symptomatology in December 1987 did not occur during 
active duty for training there is likewise no basis for a 
finding of an increase in disability during that active duty 
for training or for a presumption of aggravation.  See 
generally 38 C.F.R. § 3.306.  The factual record contains no 
medical evidence of a permanent worsening of a seizure 
disorder during the active duty for training as noted above.  
Private treatment records from around that time are negative 
for any reference to left foot twitching or shakes, tremors, 
spells or seizures.  

The law does not provide compensation for aggravation of a 
disease during inactive duty training drills, only for 
disability or death resulting from an injury incurred or 
aggravated in the line of inactive duty training.  38 C.F.R. 
§ 3.6.  

As for the second period of active service, seizures were 
shown in service but the evidence unequivocally and clearly 
shows that at that time the veteran's seizure disorder 
preexisted service and resulted from a congenital lesion.  
Therefore there is no basis for a finding of direct 
incurrence.  38 C.F.R. §§ 3.303, 3.304; Caluza, supra.  

On the question of aggravation, the probative medical 
evidence of record does not support that there was any 
worsening in the underlying disease during the veteran's 
active duty Gulf War service.  Even if treatment for seizures 
in service during the veteran's second period of service was 
indicative of increased disability as opposed to a mere 
flare-up of symptoms, there is an affirmative medical opinion 
to the effect that there was no worsening of the underlying 
condition which would serve to rebut any presumption of 
aggravation that would arise.  38 C.F.R. § 3.306.  

As noted above, a temporary flare up of symptomatology 
without evidence of worsening of the underlying condition 
does not constitute aggravation for the purpose of 
entitlement pursuant to 38 C.F.R. § 3.306.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  The Board feels that the 
evidence shows no more than a temporary flare up of 
preexisting characteristic left sided seizures provoked by 
stress during her Gulf War service.  The claims folder 
contains persuasive medical evidence to the effect that there 
is no convincing evidence that there has even been a 
worsening of the veteran's seizure symptoms.  

The Board notes that the claim was found to be well grounded 
at the time of the prior remand on the basis of presumptive 
service connection.  It was concluded that because seizures 
were shown within a one-year presumptive period following a 
qualifying period of service the claim was at least plausible 
or possible.  However, upon careful re-review of the law and 
the facts, the Board is of the opinion that presumptive 
service connection is not applicable in this case because the 
veteran was not shown to have first incurred epilepsy or a 
seizure disorder, manifest to compensable degree of 10 
percent or more, within one year after active service and as 
previously explained, presumptive periods are not for 
application when proceeding on the basis of aggravation.  
VAOPGCPREC 14-98.  

Hypertension

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  

Hypertension was diagnosed at the time of the veteran's 
enlistment into her first period of service but then the 
diagnosis was apparently retracted.  Accordingly the veteran 
is entitled to a presumption of soundness.  38 C.F.R. 
§ 3.304.  

However, even though hypertension was subsequently diagnosed, 
there is probative medical evidence that borderline 
hypertension was shown at the time of the veteran's first 
period of service and that subsequent increases in blood 
pressure are medically consistent with the natural 
progression of the disease.  Therefore the presumption of 
soundness is rebutted and in fact, and the claim for 
entitlement to service connection for hypertension is not 
well grounded.  38 C.F.R. § 3.306.  

Increases in blood pressure readings without any other 
showing of worsening of the underlying disability are in the 
nature of a mere flare up of symptoms.  38 C.F.R. § 3.306.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  There is no 
probative evidence of an increase during any period of 
service in the underlying hypertension.  

In 1999 a workup was performed for organ involvement due to 
hypertension and none was felt to exist.  This reinforces the 
conclusion that there was no increase in disability due to 
hypertension during any period of service.  

Again when referring to service the Board is referring to 
active service and active duty for training.  A disease such 
as hypertension can only be service connected if incurred in 
or aggravated by active service or active duty for training.  
An injury incurred in or aggravated in the line of duty 
during inactive duty training can be service connected but 
not a disease.  38 C.F.R. § 3.6.  In any event though, the 
Board finds no evidence to support that there may have been a 
worsening of hypertension during any of the veteran's 
inactive duty training drills.  

The veteran's representative states that because the VA 
examiner who offered the opinion that there was no worsening 
of hypertension in service was a Certified Physician 
Assistant and not a Medical Doctor his opinion was 
incompetent.  The Board disagrees because there is an 
important distinction between competency and credibility or 
persuasiveness.  

A person gains competency by virtue of training and 
experience, and the Board takes notice of the fact that a 
certification as a Certified Physician's Assistant requires 
qualifying medical training, the completion of which is 
recognized by the certification.  A person by reason of 
training and experience is qualified to offer opinions on 
topics on which he or she has training or experience.  

However, that is not to say that any opinion given (even by a 
competent witness) will be credible or believable, or that, 
even if generally believable, the opinion will be relatively 
persuasive as compared to other evidence, to include for 
example a directly contradictory opinion by another qualified 
medical practitioner.  Accordingly, the opinion of the VA 
examiner is deemed competent and the opinion is accepted in 
the absence of a more persuasive opinion to the contrary by 
an examiner with greater qualifications.  

In summary, with respect to both claims, there is no 
competent evidence that the veteran currently has a chronic 
acquired disability (focal motor seizures or hypertension) 
that first developed or was aggravated during active duty or 
active duty for training service or (in the case of a claim 
based on direct incurrence as opposed to aggravation) first 
developed during an applicable presumption period.  In fact, 
the medical evidence of record establishes that the veteran's 
disabilities preexisted her service and were not worsened 
beyond the normal progression of the disease process as a 
result of any appropriate period of service.  Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1990); Savage v. Gober, 10 Vet. App. 488 (1997).  

In essence, the veteran's claims are based solely on her lay 
opinion.  She has not offered any evidence of medical 
training or expertise demonstrating that she has been trained 
in the medical arts thereby rendering her competent to offer 
an opinion as to diagnosis and/or etiology of a disability.  
She is clearly alleging a fact which is beyond her competence 
to do so.  Espiritu, 2 Vet. App. 492;  King, 5 Vet. App. 19, 
21.  




While a lay person may report her symptomatology, she does 
not have the competency of a trained health care professional 
to express opinions as to diagnosis and/or etiology as to any 
claimed disability.  Assertions as to these matters are 
therefore not presumptively credible.  King, 5 Vet. App. 19, 
21.  

As it is the province of trained health care professionals to 
enter conclusions that require medical opinions as to 
causation, Grivois, 6 Vet. App. 136, 139, the veteran's lay 
opinion is an insufficient basis upon which to find her claim 
well grounded.  Espiritu, 2 Vet. App. 492.  Accordingly, as a 
well-grounded claim must be supported by evidence, not merely 
allegations, Tirpak, 2 Vet. App. 609, 611, the appellant's 
claims of entitlement to service connection for focal motor 
seizures and hypertension must be denied as not well 
grounded.  

It appears that the M&ROC specifically found the veteran's 
claims to be not well grounded but then later, based on the 
Board's remand, denied the claims on the merits.  

Although the Board is considering and denying the appellant's 
claims on a ground different from that of the RO, which most 
recently denied the claims on the merits, the appellant has 
not been prejudiced by the decision.  This is because in 
assuming that the claims were well grounded, the M&ROC 
accorded the appellant greater consideration than her claims 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In light of the implausibility of the appellant's claims and 
her failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection.  





Because the veteran has not submitted well-grounded claims of 
service connection for focal motor seizures and hypertension, 
VA is under no obligation to assist her in the development of 
facts pertinent to the claims.  38 U.S.C.A. § 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight, 131 F.3d at 1484-1485; Robinette v. 
Brown, 8 Vet. App. 69. 80 (1995).  

In this case, the M&ROC has informed the veteran of the 
evidence necessary to support her claims, thus fulfilling its 
duty in this instance.  The veteran has not indicated the 
existence of any evidence that has not already been obtained 
and/or requested that would well ground her claims.  
38 U.S.C.A. § 5103(a); Epps, supra.  

As the claims for service connection are not well grounded, 
the doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert, 1 Vet. App. 49, 53.  



ORDER

The veteran not having submitted well-grounded claims for 
entitlement to service connection for focal motor seizures 
and hypertension, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

